Slip Op. 03 - 58

            UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - -    x

C.J. TOWER, INC.,                      :

                          Plaintiff, :

                 v.                    :   Court No. 92-01-00035

                                       :
UNITED STATES,
                                       :
                          Defendant.
                                       :
- - - - - - - - - - - - - - - - - -    x

                         Opinion & Order


[Upon cross-motions as to classification of
 machinery used in processing paper pulp,
 summary judgment for the defendant.]


                                           Decided:   May 30, 2003


     Barnes, Richardson & Colburn (Sandra Liss Friedman) for the
plaintiff.

     Robert D. McCallum, Jr., Assistant Attorney General; John J.
Mahon, Acting Attorney in Charge, International Trade Field Office,
Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Bruce N. Stratvert); and Office of Assistant Chief Coun-
sel, International Trade Litigation, U.S. Bureau of Customs and
Border Protection (Edward N. Maurer), of counsel, for the defend-
ant.


          AQUILINO, Judge: The parties to this action have managed

to reduce its essence to but a few words selected from the Har-

monized Tariff Schedule of the United States (HTSUS) (1989), not-

withstanding the impressive size and complexity of the underlying

machinery imported from Canada to advance the processing of pulp

into the kind of material upon which those words have been written.
Court No. 92-01-00035                                        Page 2


          Duties of 3.1 percent ad valorem were assessed on the

seven entries of that equipment by the U.S. Customs Service per

HTSUS subheading 8421.21 ("Filtering or purifying machinery and

apparatus for liquids: For filtering or purifying water").      The

importer of record of the merchandise lodged a protest of that

classification which was denied by Customs, whereupon the plaintiff

presses its prayer herein for duty-free entry under HTSUS subhead-

ing 8439.10 ("Machinery for making pulp of fibrous cellulosic

material").


          Each side is of the view that it is entitled to judgment

as a matter of law.   That is, each takes the position that there is

no genuine issue as to any material fact within the meaning of

USCIT Rule 56(c) and has therefore moved for summary judgment

pursuant that rule.


                                  I


          Rule 56(h) provides that, upon any motion for summary

judgment, there shall be annexed a statement of the material facts

as to which the moving party contends there is no genuine issue to

be tried and also that the

     papers opposing a motion for summary judgment shall
     include a separate . . . statement of the material facts
     as to which it is contended that there exists a genuine
     issue to be tried. All material facts set forth in the
     statement required to be served by the moving party will
     be deemed to be admitted unless controverted by the
     statement required to be served by the opposing party.
Court No. 92-01-00035                                         Page 3


            Appended to plaintiff's motion is its required affirma-

tive statement, along with a supporting affidavit by the manager of

the successor to the corporate manufacturer of the equipment at

bar.    Among other things, that statement avers:


            4. The imported merchandise consists of machines
       known as disc filters . . . and drum filters . . . which
       are specially designed for use solely in the pulp making
       process.

            5. As imported, the disc filters are used in the
       thermo-mechanical pulp making process to reduce a pulp
       slurry consisting of approximately one percent wood chip
       fiber and 99 percent water to approximately ten percent
       fiber and 90 percent water, a process known as "decker-
       ing" or "thickening". This is done to facilitate high
       density storage of the pulp during the pulp making
       process.

            6. The imported disc filters consist of a central
       collector containing up to thirty parallel filters in
       disc shape, each filter consisting of up to twelve
       individual sectors. Each sector is made up of a stain-
       less steel frame with a membrane or filter cloth composed
       of polypropylene stretched over its face.

             7. In addition, the other main components of the
       disc filters are the vat, which is the bottom portion
       . . . through which the slurry passes during the thicken-
       ing process; the feedbox, through which the rate and
       density of the slurry entering the machine is controlled
       and which is welded to the vat; the bronze worm gear and
       bearings used to drive the machine; the dectagonal center
       shaft connected to the valve, through which the filtrate
       (water and some pulp fibers) is extracted; the valve
       controlling the vacuum, which connects the barometric leg
       with the center shaft; the stainless steel hood that
       serves as a cover for the machine; oscillating showers
       for cleaning the cover; the discharge nozzles for removal
       of thickened pulp from the sectors; the crenelation
       chutes that assist in discharging the thickened pulp;
       and, a repulper conveyor that blends and channels the
       thickened pulp out of the machine toward the storage
       area.
Court No. 92-01-00035                                           Page 4


           8. Each disc is up to 15 feet in diameter, and can
     provide an approximate filtration area of 310 square
     feet.

          9. The discs and    center   shaft   are   rotated   at
     approximately 1 RPM.

          10. As the discs rotate, the lower portion of each
     sector passes through the one percent slurry contained in
     the vat.

          11. As the vacuum is applied to each disc, the pulp
     adheres to the filter cloth on the sectors. Some of the
     filtrate from the one percent slurry passes through the
     filter cloth into the center shaft and out of the
     machine, down a twenty-five foot barometric leg, leaving
     fibers adhering to the outside of the filter cloth.

          12. The discharge nozzles apply a water spray,
     consisting of water previously removed during the
     process, to free the remaining pulp slurry from each
     sector.

          13. The discharged pulp fiber is removed from the
     machine through the crenelation chutes.

          14. The pulp fiber drops through the crenelation
     chutes into the repulper conveyor, which then transfers
     the thickened pulp fiber to storage tanks.

          15. The pulp fiber has now been concentrated from a
     one percent consistency to approximately a ten percent
     consistency.

          16. When the pulp fiber is to be transferred to the
     next stage in the pulpmaking process, it is rediluted
     with the filtrate previously removed during the pre-
     storage concentration, or with water taken from the
     pulpmill. At this time, the slurry is rediluted to yield
     approximately the same one percent wood chip pulp/99
     percent water consistency that it had prior to deckering.
     This allows the pulp slurry again to flow freely.

          17. The disc filters are also used in "saveall"
     applications, a process designed to remove additional
     fibers and chemicals from "white water." White water
     refers to the liquid component of the pulp slurry after
     it was separated from the wood fibers during dewatering,
     which occurs after the slurry passes through the forming
     wire of the paper making machine.
Court No. 92-01-00035                                       Page 5


          18. After the saveall application, the white water
     is either returned to the pulpmill and used as dilution
     or shower water, or is sent to an effluent unit for
     filtering and purifying prior to disposal as waste. The
     recovered fibers are returned to the feed stock.

          19. As imported, the drum filters are used in pulp
     mills as deckers for thickening the pulp slurry to
     facilitate its storage during the paper making process.

          20. The drum filter is approximately twelve feet
     wide in diameter, and is covered with a polypropylene
     filter cloth that acts as a membrane through which water
     passes.

          21. In addition, the other main components of drum
     filters are the vat, which is the bottom portion . . .
     through which the slurry passes during the thickening
     process; feedbox, through which the rate and density of
     the slurry entering the machine is controlled; cylinder
     head drive unit, which is used to drive the drum; center
     shaft connected to the valve, through which the filtrate
     is extracted; the valve controlling the vacuum, which
     connects the barometric leg with the center shaft; doctor
     blade used to lift the pulp sheet off the membrane; and,
     repulper conveyor that channels the thickened pulp out of
     the machine toward the storage area.

          22. The drum filter is rotated through the vat
     containing the one percent pulp slurry. A vacuum created
     through the action of the barometric leg and the valve is
     applied to the drum, which causes a sheet to build up on
     the drum's outer surface.

          23. The vacuum also draws some of the filtrate
     through the cylinder into the center shaft, which removes
     the water from the drum via the valve and the barometric
     leg.

          24. A doctor blade is used to lift the pulp sheet
     off the drum's filter cloth, where it is then removed by
     the repulper conveyor and thereafter transferred to
     storage.

          25. At this point, the pulp slurry has been concen-
     trated to approximately a ten percent consistency.
Court No. 92-01-00035                                       Page 6


          26. Drum filters are built to customer specifica-
     tions and their dimensions depend on plant production,
     physical size and fiber characteristics.

          27. As imported, the drum filters may also be used
     in saveall applications to recover fibers and chemicals
     from the white water after the slurry has been dewatered.

          28. As in the case with disc filters when used in
     saveall applications, after using a drum filter in a
     saveall application, the white water is either returned
     to the pulp mill and used as dilution or shower water, or
     is sent to an effluent unit for filtering and purifying
     prior to disposal as waste.

          29. As imported, the drum filters can only be used
     as deckers or in saveall applications.       While drum
     filters may be designed for use in washing or deinking
     operations, th[ose] at issue are not designed for such
     use, nor can they be used in [such] applications because
     they lack shower pipe assemblies, necessary components
     for washing.

          30. The imported merchandise is not used to com-
     pletely remove the water component from the pulp compo-
     nent in the paper slurry.

          31. The imported merchandise is not used to separate
     water containing chemicals from the pulp slurry.

          32. The filtrate removed from the pulp slurry during
     the deckering process is returned to the pulp slurry once
     the slurry is ready to be moved to the next step in the
     pulpmaking process.

          33. The filtrate removed from the pulp slurry is not
     replaced with clear water.

          34. The imported merchandise is not used in the
     final dewatering stage of the paper making process.

          35. The imported merchandise is not suitable for use
     in the final dewatering stage of the papermaking process.

          36. The imported devices are machinery used in the
     process for making pulp of fibrous cellulosic materials.

          37. Thickening or deckering is a necessary step in
     making pulp of fibrous cellulosic materials.
Court No. 92-01-00035                                                 Page 7


            Defendant's formal response to this statement admits

foregoing paragraphs 6, 8, 9, 11, 20, 22, 23, 26 and 30.           It admits

in part paragraphs 4, 5, 7, 10, 12-19, 21, 24, 25, 28, 29, 34-37.

Paragraphs   27   and   33   are   denied   "for   lack   of   information".

Defendant's denials of paragraphs 31 and 32 state:


          31. . . . [T]he Government believes the statement
     turns on the meaning of "separate." Based on plaintiff's
     brief, it appears plaintiff interprets "separate" as
     requiring a complete separation. If that definition of
     "separate" applies, then it is true the imported merchan-
     dise does not remove 100% of the water in the pulp stock.

           32. . . . While we agree that a liquid may be added
     to the 10% pulp slurry during later operations, we do not
     believe that the liquid is water with the same character-
     istics as the filtrate that is removed by the deckering
     process. We believe the water which is used to rehydrate
     the slurry is a cleaner water, with fewer of the contami-
     nants that are removed in the deckering process, such as
     dirt, bark, undigested wood chips, and dissolved chemi-
     cals.


            The defendant avers that these two denials, as well as

that of paragraph 33, "may create a material issue of fact".              It

suggests the same with regard to certain, partial denials of para-

graphs 5, 12 and 16.     To the extent it has denied any part of the

paragraphs not admitted on their face, the defendant does not

consider that those responses engender any material issue of fact

requiring trial.


            Indeed, the defendant itself has cross-moved for summary

judgment.    Its Statement of Additional Material Facts as to Which

There is No Genuine Issue to be Tried, which is accompanied by dec-
Court No. 92-01-00035                                       Page 8


larations from two Customs National Import Specialists, is as

follows:


          1. Disc and drum filters are used in a wide variety
     of industries and processes, including the treatment of
     metallurgical slurries, food processing, sewage treat-
     ment, petroleum and chemical processing, as well as in
     pulp processing. . . .

          2. In all these operations, the disc and drum fil-
     ters operate on the same guiding principle and employ
     . . . much of the same technology. Specifically, a feed-
     stock contains two or more different materials (a liquid
     and a solid); the feedstock passes over a selective
     barrier; a portion of the liquid (and some solid parti-
     cles small enough to pass through the barrier) passes
     through the barrier, while the rest of the materials do
     not pass through, and instead adhere to the surface of
     the selective barrier. The adhering material is then
     removed from the machine, and thus, the feedstock is
     physically separated into two materials with their own
     compositions; one is richer in one of the feedstock
     materials, and the other is poorer. . . .

          3. The disc and drum filters are commonly referred
     to in reference books and in the industries that use them
     as filtering machines. . . .

          4. The water that is added back to the thickened
     pulp has a lower concentration of particulate matter
     and/or dissolved chemicals than the water which is the
     filtrate from the thickener. After the "water" has been
     added back, the pulp has been beneficiated because the
     concentration of impurities in the water-- particulate
     matter and dissolved chemicals-- has been significantly
     reduced by the process. . . .

           5. Water is added back after one or more intermedi-
     ate steps, which are "high consistency" operations.
     . . .


           The plaintiff has not filed any response to this state-

ment, whereupon the defendant has interposed a motion to deem its

contents admitted.   Plaintiff's reply to this motion is that,
Court No. 92-01-00035                                            Page 9


     because Defendant's Material Fact Statement does not
     contain material facts as defined in Anderson [v. Liberty
     Lobby, Inc., 477 U.S. 242, 248 (1986)], they are not
     deemed admitted pursuant to CIT Rule 56[(h), supra].


As indicated hereinafter, the court concurs, and defendant's motion

for admission is hereby denied.


          As for plaintiff's own statement, quoted above, its pro-

ponent has interposed a motion to strike defendant's response

thereto as not in conformity with Rule 56(h), supra, and thus to

deem that statement admitted in its entirety thereunder.        Plain-

tiff's point is well-taken, as nowhere therein does the defendant

"contend[] that there exists a genuine issue to be tried."     Indeed,

to repeat, both sides are of the view that this action does not

require a trial.1


          Upon review of all of the papers presented by them, and

as discussed hereinafter, the court concludes that this action is

susceptible to summary judgment.       Jurisdiction is pursuant to 28

U.S.C. §1581(a).

                                  II

          Defendant's   classification    (8421.21)   and   plaintiff's

proposed alternative classification (8439.10) are found within 1989

HTSUS chapter 84 of its section XVI, which encompasses machinery

     1
       See, e.g., Plaintiff's Motion for Summary Judgment, first
page; Defendant's Opposition to Plaintiff's Motion to Strike its
Response to Plaintiff's Statement of Facts Not in Dispute, p. 1.
Court No. 92-01-00035                                      Page 10


and mechanical appliances, etc.   Headnote 2 to that chapter states

that, subject to the operation of note 3 to section XVI,

     a machine or appliance which answers to a description in
     one or more of the headings 8401 to 8424 and at the same
     time to a description in one or more of the headings 8425
     to 8480 is to be classified under the appropriate heading
     of the former group and not the latter.


The referenced note 3 states:


     Unless the context otherwise requires, composite machines
     consisting of two or more machines fitted together to
     form a whole and other machines adapted for the purpose
     of performing two or more complementary or alternative
     functions are to be classified as if consisting only of
     that component or as being that machine which performs
     the principal function.


                                  A


          As oft opined by the Court of Appeals for the Federal

Circuit, e.g., Rocknel Fastener, Inc. v. United States, 267 F.3d

1354, 1356-57 (Fed.Cir. 2001), the meaning of a tariff term, a

matter of statutory construction, is a question of law, citing

Bausch & Lomb, Inc. v. United States, 148 F.3d 1363, 1366 (Fed.Cir.

1998). When, as in this action, that term is not defined in either

the HTSUS or its legislative history, its "correct meaning is its

common meaning."   Mita Copystar America v. United States, 21 F.3d

1079, 1082 (Fed.Cir. 1994).   The common meaning of a term used in

commerce is presumed to be the same as its commercial meaning.

Simod America Corp. v. United States, 872 F.2d 1572, 1576 (Fed.

Cir. 1989). To ascertain that common meaning, a court "may consult
Court No. 92-01-00035                                      Page 11


dictionaries, scientific authorities, and other reliable informa-

tion sources"2 and "lexicographic and other materials."   Id.


                                (1)

           The crux of the instant controversy, according to the

plaintiff in its motion, is that the imported merchandise is not a

filter for purposes of HTSUS subheading 8421.213; "[d]ictionary and

scientific lexicons . . . specifically acknowledge that the im-

ported devices are not filters." Plaintiff's Memorandum of Law, p.

8.   The defendant disagrees.

                                (a)


           To refer first to such sources is to learn that the

McGraw-Hill Dictionary of Scientific and Technical Terms, p. 799

(6th ed. 2003), for example, defines filter as a "porous article or

material for separating suspended particulate matter from liquids

by passing the liquid through the pores in the filter and sieving

out the solids".   Webster's Third New International Dictionary, p.

850 (1993), defines the term as "a porous article or mass (as of

cloth, paper, or sand) that serves as a medium for separating from

a liquid or gas passed through it matter held in suspension or


     2
       C.J. Tower & Sons of Buffalo, Inc. v. United States, 69
CCPA 128, 133, 673 F.2d 1268, 1271 (1982).
     3
       The plaintiff argues that the imported machines "do not
filter or purify, and are primarily used to thicken pulp on a
temporary basis by removing some of the water component from
the stock." Plaintiff's Memorandum of Law in Opposition to
Defendant's Cross-Motion for Summary Judgment, p. 5.
Court No. 92-01-00035                                                  Page 12


dissolved impurities or coloring matter".         Volume 7 of the McGraw-

Hill   Encyclopedia   of   Science   and     Technology   (9th   ed.   2002),

describes the process of filtration at page 119 in the following

manner:

            The separation of solid particles from a fluid-
       solids suspension of which they are a part by passage of
       most of the fluid through a septum or membrane that re-
       tains most of the solids on or within itself. The septum
       is called a filter medium, and the equipment assembly
       that holds the medium and provides space for the accumu-
       lated solids is called a filter. The fluid may be a gas
       or a liquid. The solid particles may be coarse or very
       fine, and their concentration in the suspension may be
       extremely low (a few parts per million) or quite high
       (>50%).

            The object of filtration may be to purify the fluid
       by clarification or to recover clean, fluid-free parti-
       cles, or both.    In most filtrations the solids-fluid
       separation is not perfect. In general, the closer the
       approach to perfection, the more costly the filtration;
       thus the operator of the process cannot justify a more
       thorough separation than is required.

                                *    *   *

            Liquid filters are of two major classes, cake fil-
       ters and clarifying filters. The former are so called
       because they separate slurries carrying relatively large
       amounts of solids. They build up on the filter medium as
       a visible, removable cake which normally is discharged
       "dry" (that is, as a moist mass), frequently after being
       washed in the filter. It is on the surface of this cake
       that filtration takes place after the first layer is
       formed on the medium. . . .

A similar definition of filtration is found in 1 Van Nostrand's

Scientific Encyclopedia, pp. 1146-48 (7th ed. 1989), to wit:

            A very common requirement of several industries,
       such as chemical and biologicals manufacturing, food
       processing, ore processing, and water and waste treat-
       ment, is the separation of solids that are suspended in
       liquids. Filtration is a principal means for effecting
       such separation. . . .
Court No. 92-01-00035                                      Page 13


          In filtration, the suspension containing the solids
     is caused to pass through a porous medium.      Numerous
     filtering media are used, including paper, cloth, and
     wire cloth. Filtration may be conducted under positive
     pressure or vacuum.
                              * * *

     Rotary Drum Filters. This design is probably the most
     versatile and widely used continuous filter in the
     process industries.   The rotary drum filter makes it
     possible to concentrate slurry solids to dry (moist)
     cakes, to wash solubles from such cakes when needed, and
     to produce a clarified effluent. . . .

          A horizontal drum is partially submerged in a vat
     that contains the slurry to be filtered. A vacuum is ap-
     plied through a central valve on the drum shaft to indi-
     vidual compartments or sections that provide support and
     drainage for the filter medium. The filter cake is form-
     ed while the sections were immersed. When the sections
     emerge (because of continuous rotation of the drum),
     additional dewatering takes place as air passes through
     the cake, thus displacing a significant portion of the
     mother liquor. Before final dewatering, wash water may
     be applied to remove any remaining soluble solids. Dis-
     charge of the dewatered cake is effected by cutting off
     the vacuum and applying a reverse air blow. As the cake
     separates from the filter cloth, a scrapper blade de-
     flects it whereupon it is dropped to a conveyor or
     discharge trough below. . . .


                               (b)

          The plaintiff does not present definitions of filter and

filtration that differ materially from the foregoing.   Rather, it

emphasizes the limited separation of water4 from the slurry by its

machines and the fact that even that partial dewatering is only

temporary,    with water returned to the pulp during subsequent

processing.    In support of its thesis that that thickening or

     4
       See, e.g., Plaintiff's Rule 56(i) Statement, para. 30; Af-
fidavit of Harry A. Abbott, para. 37; Plaintiff's Memorandum of
Law, pp. 9, 12, 14; Plaintiff's Memorandum of Law in Opposition
to Defendant's Cross-Motion for Summary Judgement, p. 7.
Court No. 92-01-00035                                           Page 14


"deckering" does not amount to filtration, the plaintiff refers the

court to Noss Company v. United States, 7 CIT 111, 588 F.Supp. 1408

(1984), aff'd, 753 F.2d 1052 (Fed.Cir. 1985), and A.N. Deringer v.

United States, 10 CIT 798, 656 F.Supp. 670 (1986), aff'd, 832 F.2d

592 (Fed.Cir. 1987), both of which cases have been affirmatively

relied upon in Arthur L. Franklin v. United States, 289 F.3d 753,

758-59 (Fed.Cir. 2002).     At issue in Noss was the classification

under the Tariff Schedules of the United States ("TSUS") then in

effect of a centrifugal cleaner known as a Radiclone, which was

used for treating pulp in the papermaking process. The evidence in

that action, as in this one, showed importation of the merchandise

for use in that process.    Upon final analysis, however, the court

in Noss could not overlook the TSUS headnote of the kind quoted

hereinabove,    which   afforded   precedence   to   the   government's

classification (albeit proposed for the first time at trial) over

the specific TSUS item favored by the plaintiff but subordinate in

the governing tariff schedule.     See 7 CIT at 117, 588 F.Supp. at

1413.    That is, the court concluded that the Radiclone satisfied

TSUS item 661.95 ("Centrifuges; filtering and purifying machinery

and apparatus . . . for liquids or gases") by finding it to be

within a general class of machinery "that have the effect of

removing impurities from liquids or gases by various processes."5

     5
       7 CIT at 116, 588 F.Supp. at 1413. The court apparently
accepted the parties' agreement that the Radiclone "does not
'filter' since that process involves the passage of the impure
material over a porous surface", id., but it determined to dis-
regard TSUS item 661.95's conjoiner of "filtering" with "purify-
ing", finding that that "apparatus . . . rid liquids or gases of
impurities." 7 CIT at 116, 588 F.Supp. at 1412.
Court No. 92-01-00035                                              Page 15


"This sort of equipment is often referred to as 'liquid-solid

separators[]' . . .."     Id.


            The court in A.N. Deringer, supra, found the primary pur-

pose of the subject merchandise was to filter and purify raw maple

sap by filtering excess water away from it. The "process described

is filtering or purifying whether the permeate (excess water) or

the concentrate (dewatered sap) is the ultimate product desired."

10 CIT at 800, 656 F.Supp. at 672.       Moreover, that ultimate product

was obtained by applying heat to cause additional water to evap-

orate therefrom.    See 10 CIT at 799, 656 F.Supp. at 671.


            In short, plaintiff's quantum thesis of filtration is

neither supported by the case law nor by the definitions referred

to above.    Indeed, as quoted from the McGraw-Hill Encyclopedia of

Science and Technology, "the closer the approach to perfection, the

more costly the filtration; thus the operator of the process cannot

justify a more thorough separation than is required."


                                   III

            In conclusion, there is no question, and the court so

finds, that plaintiff's machinery is for making pulp of fibrous

cellulosic material within the meaning of HTSUS subheading 8439.10,

but the court also concludes that that merchandise falls within the

ambit of    subheading   8421.21   ("Filtering   .   .   .   machinery   and

apparatus for liquids:    For filtering . . . water") and that head-
Court No. 92-01-00035                                       Page 16


note 2 to HTSUS chapter 84 of its section XVI, supra, therefore
counsels classification under that lower-numbered subheading. Cf.
A.N. Deringer v. United States, 10 CIT 798, 801, 656 F.Supp. 670,
672 (1986), aff'd, 832 F.2d 592 (Fed.Cir. 1987). In fact, plain-
tiff's most articulate papers6 in support of its motion for summary
judgment, nonetheless, name the goods at issue throughout as
"filters". This being what they in essence are, that motion for
relief from the duties imposed must be denied, and defendant's
cross-motion for summary judgment will therefore be granted.
          So ordered.

Decided:   New York, New York
           May 30, 2003


                                ________________________________
                                              Judge




     6
       Subsequent to their filing and also to a decision of the
Court of International Trade sub nom. Arthur L. Franklin d/b/a
Health Technologies Network v. United States, 25 CIT    , 135
F.Supp.2d 1336 (2001), the plaintiff has called this court's
attention to the reversal of that decision by the Court of Ap-
peals for the Federal Circuit, Arthur L. Franklin v. United
States, 289 F.3d 753 (2002). Plaintiff's letter expresses the
belief that that opinion on appeal "supports the construction
of the phrase 'filtering or purifying machinery' espoused by
plaintiff [here]in". To be sure, this court has difficulty un-
derstanding how. At issue in that matter was "Franklin's one-
gram bag[] of coral sand", 289 F.3d at 761, admittedly intended
to purify a glass of H20+ for human consumption, but how that
sand can truly be classified under HTSUS heading 8421 ("Centri-
fuges, including centrifugal dryers; filtering or purifying
machinery and apparatus . . . ") only the members of the par-
ticular panel of the court of appeals might be able, but have
yet, to explain.